Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1789)

Complainant,
v.

Highland Lakes Gas LLC
d/b/a Delta,

Respondent.
Docket No. C-15-276
Decision No. CR3547
Date: January 2, 2015
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Highland Lakes Gas LLC d/b/a Delta, at 189 Breakneck Road,
Highland Lakes, New Jersey 07422 and by filing a copy of the complaint with the Food
and Drug Administration’s (FDA) Division of Dockets Management. The complaint
alleges that Delta unlawfully sold tobacco products to minors and failed to verify, by
means of photo identification containing a date of birth, that tobacco purchasers were

18 years of age or older, thereby violating the Federal Food, Drug, and Cosmetic Act
(Act), 21 U.S.C. § 301 et seg., and its implementing regulations, 21 C.F.R. pt. 1140.

CTP seeks to impose a $500 civil money penalty against Respondent Delta.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on November 6, 2014, CTP served the
complaint on Respondent Delta by United Parcel Service. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent should pay
the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Delta has neither filed an answer within the time prescribed, nor requested an
extension of time within which to file an answer. Pursuant to 21 C.F.R.

§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e At Respondent’s business establishment, 189 Breakneck Road, Highland Lakes,
New Jersey 07422, on November 16, 2013, at approximately 4:13 PM, an FDA-
commissioned inspector observed Respondent’s staff sell a package of
Copenhagen Long Cut Wintergreen smokeless tobacco to a person younger than
18 years of age. The inspector also observed that Respondent’s staff failed to
verify, by means of photo identification containing the bearer’s date of birth, that
the tobacco purchaser was 18 years of age or older;

e Ina warning letter issued on January 30, 2014, CTP informed Respondent of the
inspector’s observations from November 16, 2013, and that such actions violate
federal law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that if
Respondent failed to correct its violations, the FDA could impose a civil money
penalty or take other regulatory action;

e At Respondent’s business establishment, 189 Breakneck Road, Highland Lakes,
New Jersey 07422, on May 12, 2014, at approximately 6:32 PM, FDA-
commissioned inspectors documented Respondent’s staff selling a package of
Kodak Premium Wintergreen smokeless tobacco to a person younger than 18
years of age. The inspectors also observed that Respondent’s staff failed to verify,
by means of photo identification containing the bearer’s date of birth, that the
tobacco purchaser was 18 years of age or older;

These facts establish Respondent’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 US.C. § 387f(d); see 21 U.S.C. § 387¢(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F.R.

§ 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any person younger
than 18 years of age.
Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photo identification
containing the bearer’s date of birth, that no cigarette or smokeless tobacco purchaser is
younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.

Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Highland Lakes Gas LLC d/b/a Delta. Pursuant to 21 C.F.R. § 17.11(b), this order
becomes final and binding upon both parties after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

